                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             WESTERN DIVISION

JAY H. HEAD
#148875                                                                         PLAINTIFF

V.                          CASE NO. 4:19-cv-603-SWW-BD

TURN KEY HEALTH PROVIDER, et al.                                          DEFENDANTS

                                         ORDER

       The Court has received a Partial Recommended Disposition (Recommendation)

filed by Magistrate Judge Beth Deere. Mr. Head has not filed objections. After careful

review of the Recommendation, the Court concludes that the Recommendation should be,

and hereby is, approved and adopted as this Court’s findings in all respects.

        Mr. Head’s claims against Defendants Turn Key Health Provider and Charles

Hendricks are DISMISSED, without prejudice.

       IT IS SO ORDERED, this 21st day of November, 2019.


                                                   /s/Susan Webber Wright
                                                   UNITED STATES DISTRICT JUDGE
